DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 15, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Svilokos (US Pat. No. 3,170,415) in view of Side (US Pat. No. 1,661,098). 

    PNG
    media_image1.png
    325
    618
    media_image1.png
    Greyscale

In regards to claim 1, Svilokos teaches a shelf (10) for evacuating water from wet footwear, the shelf comprising: a gutter (i.e.; one of the corrugations of 18) for channeling water; a front longitudinal 
Svilokos does not teach an evacuation aperture in a lowermost section of the gutter, the evacuation aperture defining a channel through the shelf.
Side teaches a drainage rack including as shelf (22) having an evacuation apertures (25) in a lowermost gutter section, the evacuation aperture defining a channel through the shelf.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Svilokos’s shelf to include an evacuation aperture in a lowermost section of the gutter, the evacuation aperture defining a channel through the shelf.  The motivation would have been for the purpose of allowing drainage in a drain pan as taught by Side (Page 1, Lines 61-70).
In regards to claim 6, modified Svilokos teaches the front longitudinal footwear depositing surface and the back longitudinal footwear depositing surface define an inner slope towards the gutter (i.e.; A and B slope toward the gutter).
In regards to claim 7, modified Svilokos teaches the front longitudinal footwear depositing surface and the back longitudinal footwear depositing surface are sloped symmetrically on each side of the gutter (i.e.; A and B are symmetrical in cross-section).
In regards to claim 11, in modifying Svilokos, Side teaches a receptacle (Side: 18) positioned beneath the evacuation aperture (Side: 25) for collecting water.
In regards to claim 15, Svilokos teaches a footwear rack comprising: at least two legs (15); at least one shelf (10) for evacuating water from wet footwear, each shelf being affixed to the at least two 
Svilokos does not teach an evacuation aperture in a lowermost section of the gutter, the evacuation aperture defining a channel through the shelf.
Side teaches a drainage rack including as shelf (22) having an evacuation apertures (25) in a lowermost gutter section, the evacuation aperture defining a channel through the shelf.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Svilokos’s shelf to include an evacuation aperture in a lowermost section of the gutter, the evacuation aperture defining a channel through the shelf.  The motivation would have been for the purpose of allowing drainage in a drain pan as taught by Side (Page 1, Lines 61-70).
In regards to claim 18, modified Svilokos teaches the front longitudinal footwear depositing surface and the back longitudinal footwear depositing surface define an inner slope towards the gutter (i.e.; A and B slope toward the gutter).
In regards to claims 20 and 22, modified Svilokos teaches the gutter and the evacuation aperture create an air gap under a portion of the sole between the first and the second portions of the wet footwear (e.g.; see Fig. 2 of Svilokos show a sole resting above the gutter).
In regards to claim 21, modified Svilokos teaches a curved gutter (e.g.; see Fig. 2 of Svilokos).
In regards to claim 23, Svilokos is silent to the particular degree of the obtuse angle that is illustrated between the front and rear longitudinal footwear depositing surfaces.  However, it would .
Allowable Subject Matter
Claims 2-5, 12-14, 16, 17 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for a list of prior art related to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631